In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00099-CV

____________________


IN RE PAUL DOUG SMITH




Original Proceeding



MEMORANDUM OPINION
 In this mandamus proceeding, Paul Doug Smith contends the immunity created by the
Civil Practice and Remedies Code for the use of deadly force deprived the trial court of
subject matter jurisdiction over the suit filed by the widow of a person Smith shot on Smith's
premises.  While Smith argues that a person covered by section 83.001 is immune from suit,
the statute relied upon by the relator provides immunity from liability.  See Tex. Civ. Prac.
& Rem. Code Ann. § 83.001 (Vernon Supp. 2008); see, e.g., State v. Shumake, 199 S.W.3d
279, 288 (Tex. 2006) ("The recreational use statute limits the state's liability for premises
defects, but its effect is not to reinstate the state's immunity from suit."); Tex. Dep't of Parks
& Wildlife v. Miranda, 133 S.W.3d 217, 224 (Tex. 2004) ("Immunity from liability is an
affirmative defense, while immunity from suit deprives a court of subject matter
jurisdiction.").  Relator does not demonstrate that he is entitled to the relief he seeks in his
petition.  Accordingly, we deny the petition for writ of mandamus.
	PETITION DENIED.
									PER CURIAM

Opinion Delivered March 19, 2009
Before Gaultney, Kreger, and Horton, JJ.